IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 46104

STATE OF IDAHO,                                 )
                                                )     Filed: June 3, 2019
       Plaintiff-Respondent,                    )
                                                )     Karel A. Lehrman, Clerk
v.                                              )
                                                )     THIS IS AN UNPUBLISHED
RONALD LEWIS LEE, JR.,                          )     OPINION AND SHALL NOT
                                                )     BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Power County. Hon. Robert C. Naftz, District Judge.

       Judgment of conviction and unified sentence of eleven years with a three-year
       determinate term for aggravated battery, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LORELLO, Judge;
                                and BRAILSFORD, Judge
                   ________________________________________________

PER CURIAM
       Ronald Lewis Lee, Jr. was found guilty of aggravated battery, Idaho Code § 18-907. The
district court imposed a unified sentence of eleven years with three years determinate. Lee
appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing

                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.     Therefore, Lee’s
judgment of conviction and sentence are affirmed.




                                               2